Citation Nr: 1646799	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  15-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a fungal condition, previously claimed as epidermophytosis, and if so, whether the claim should be granted.

2.  Entitlement to service connection for a rash condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a vestibular disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953.  His training in service included aircraft maintenance.  This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2014 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In his substantive appeal form, the Veteran requested a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).  However, in an August 2015 correspondence, the Veteran indicated his desire to have an informal conference with a Decision Review Officer (DRO) instead.  That informal conference was held in August 2015, and a Conference Report summarizing the conference has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a vestibular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to promulgation of a decision on his appeal, the Veteran withdrew his appeal with respect to the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for a fungal condition.

2.  Prior to promulgation of a decision on his appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for a rash condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for a fungal condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a rash condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 38 7105 (West 2014); C.F.R. §§ 20.202, 20.204 (b) (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id

The Veteran perfected an appeal as to the issues of whether the claim for entitlement to service connection for a fungal condition should be reopened and entitlement to service connection for a rash condition.  However, an August 2015 DRO Conference Report documented the Veteran's desire to withdraw his appeal with respect to these issues.  In a subsequent August 2015 letter, the Veteran confirmed his desire to withdraw the claims.  There is no further correspondence in the record from the Veteran regarding these issues.  As such, the Board finds there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  Thus, the Board no longer has jurisdiction to review the appeal regarding the Veteran's fungal or rash conditions, and the claims are dismissed.


ORDER

The appeal as to the issue of whether the claim for entitlement to service connection for a fungal condition should be reopened is dismissed.

The appeal as to the issue of entitlement to service connection for a rash condition is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

The Board notes at the outset that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to his claim for service connection for bilateral hearing loss, the Veteran was afforded a VA examination in February 2014.  The examiner diagnosed bilateral sensorineural hearing loss, but opined the condition was less likely than not related to the Veteran's service.  In this regard, the examiner noted the Veteran served between August 1951 and August 1953 and that his military occupational specialty (MOS) was airplane mechanic.  The examiner noted a 2001 audiogram showed the Veteran's hearing was within normal limits in both ears, and that hearing loss had first been documented in September 2008.  The examiner stated it was well established in medical literature that exposure to high levels of noise caused either immediate hearing loss or progressive hearing deficits during prolonged periods of exposure.  The examiner stated that retroactive hearing effect is not expected 55 years after military noise exposure.

The Veteran was afforded an additional VA examination in September 2015.  The examiner noted the Veteran's bilateral sensorineural hearing loss, but opined the condition was less likely than not incurred in or caused by service.  In this regard, the examiner stated there was no evidence found of complaints of hearing loss in service or within 1 year after discharge.  The examiner stated the Veteran was 86 years old, and that his hearing loss could be the result of the natural aging process, hereditary factors, post-service noise exposure, or a combination of all of these factors.

The Board notes that the February 2014 and September 2015 VA examiners based their opinions, at least in part, on the absence of evidence of complaints of or treatment for hearing loss during or shortly after service.  However, the Board notes that a series of papers recently published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, suggest that even in the presence of a "fully recovered" temporary threshold shift, hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to additional noise exposure and the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  Thus, these papers suggest the possibility that noise exposure may contribute to the onset of hearing loss many years later, a possibility not considered in the February 2014 and September 2015 VA examination reports.

For the foregoing reasons, the Board finds that the VA examination reports of record addressing the etiology of the Veteran's bilateral hearing loss are inadequate for adjudication purposes.  As such, a remand for an additional VA examination is warranted.

With regard to the Veteran's claim for service connection for a vestibular disorder, the record shows the Veteran has been diagnosed with a peripheral vestibular disorder.  The Veteran has contended this condition is related to his service-connected tinnitus.  The Veteran was afforded a VA examination in October 2014.  The examiner noted the Veteran's peripheral vestibular disorder diagnosis, but opined the condition was less likely than not proximately due to the Veteran's tinnitus.  The examiner noted the Veteran had longstanding imbalance and vertigo.  He noted the Veteran had undergone a computerized tomography (CT) scan in 2012 which showed lacunar infarcts.  The examiner stated the Veteran's claimed imbalance was not associated with tinnitus and did not form a part of the "triad of vertigo-tinnitus and hearing loss associated with Meniere's disease."  Instead, the examiner stated the Veteran's imbalance was of "central origin and most likely associated with [the V]eteran's lacunar infarcts."
 
The Veteran was afforded an additional VA examination in September 2015 by the same VA examiner who performed the October 2014 examination.  The examiner noted the Veteran's diagnosis of a peripheral vestibular disorder, and his reports of longstanding vertigo.  The examiner opined the condition was less likely than not due to the Veteran's tinnitus.  Again, the examiner stated the Veteran's imbalance was not associated with tinnitus and did not form part of the triad of vertigo-tinnitus and hearing loss associated with Meniere's disease.  The examiner reiterated his opinion that the imbalance was of "central origin" and most likely associated with the Veteran's lacunar infarcts.  The examiner further stated the Veteran's vertigo had an onset 5 years prior to the examination, but that his tinnitus predated the vertigo.  The examiner stated the Veteran's vertigo was multifactorial from spinal disease and cerebro vascular disease.

The Board notes that a peripheral vestibular disorder is defined as a dysfunction of the balance organs of the inner ear, whereas a central vestibular disorder is defined as a dysfunction of one or more parts of the central nervous system that help process balance and spatial information.  See Vestibular Disorders Association, Causes of Dizziness, available at http://vestibular.org/node/2.  Dizziness, vertigo, and disequilibrium are common symptoms of both disorders.  Id.

The Board has interpreted the VA examiner's opinion to mean that the Veteran's symptoms are caused by a "central," rather than a "peripheral" vestibular disorder.  However, upon review, both the October 2014 and September 2015 examination reports list the Veteran's diagnosis as a "peripheral" vestibular disorder, and the reports contain no clear finding that the diagnosis was invalid.  As such, the record is unclear as to whether the Veteran has a peripheral vestibular disorder, a central vestibular disorder, or both.  The Board again notes that both conditions cause dizziness, vertigo, and/or disequilibrium.  If both conditions are present, a possibility left open by the current record, the examiner's opinion amounts only to a finding that the central disorder, and not the peripheral disorder, is the cause of the Veteran's symptoms, without further explanation.  Accordingly, the Board finds an additional VA examination is warranted in order to clarify the nature of the Veteran's vestibular disorder.  If the Veteran has both a central and a peripheral vestibular disorder, clarification is needed as to whether the peripheral disorder may play a role in causing the Veteran's symptoms and, if so, whether the disorder is related to the Veteran's tinnitus and/or hearing loss.

Accordingly, this case is REMANDED for the following actions:

1.  Then, afford the Veteran VA examinations by an otolaryngologist with sufficient expertise, who has not performed an examination or provided an opinion in this case, to determine the nature and etiology of his bilateral hearing loss and vestibular disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss originated in, was caused by, or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the medical articles published by Sharon Kujawa, discussed more fully on page 5 of this remand, which suggest the possibility that noise exposure may contribute to the onset of hearing loss many years later.

The examiner is advised that the Veteran's in-service acoustic trauma has been conceded.

The examiner is also advised that service connection for tinnitus has been granted.

The examiner must then clarify whether the Veteran has a peripheral vestibular disorder, a central vestibular disorder, or both.

If a peripheral vestibular disorder is diagnosed, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's peripheral vestibular disorder is proximately due to or is otherwise etiologically related to his tinnitus and/or his bilateral hearing loss.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  Undertake any other development determined to be warranted.

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


